                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE


   JOHN DOE,                                        )
                                                    )
                        Plaintiff,                  )
                                                    )         No. 3:20-CV-00315-DCLC-DCP
   v.                                               )
                                                    )
   LINCOLN MEMORIAL UNIVERSITY,                     )
                                                    )
                        Defendant.                  )



                     STIPULATION OF DISMISSAL WITH PREJUDICE



         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff John Doe and

  Defendant Lincoln Memorial University, through counsel, stipulate to the dismissal of this matter

  with prejudice, with the parties to bear their own costs and expenses.

         Respectfully submitted September 15, 2020.


   s/James R. Stovall                               s/J. Keith Coates, Jr.
   James R. Stovall, BPR # 032512                   J. Keith Coates, Jr., BPR# 025839
   RITCHIE, DILLARD, DAVIES &                       Kaitlyn E. Hutcherson, BPR# 035188
           JOHNSON, P.C.                            WOOLF, McCLANE, BRIGHT, ALLEN
   606 W. Main Street, Suite 300                            & CARPENTER, PPLC
   Knoxville, TN 37902                              Post Office Box 900
   Phone:(865) 637-0661                             Knoxville, Tennessee 37901-0900
   Fax: (865) 524-4623                              Tel: (865) 215-1000
   jstovall@rddjlaw.com                             Fax: (865) 215-1001
   Attorney for Plaintiff John Doe                  Attorneys for Lincoln Memorial University




Case 3:20-cv-00315-DCLC-DCP Document 22 Filed 09/15/20 Page 1 of 1 PageID #: 288
